 CRADDOCK-TERRY SHOE CORP33Craddock-Terry ShoeCorporationandTextileWork-ersUnionofAmerica,AFL-CIOCases5-CA-4377,5-CA-4570,5-CA-4571,and5-CA-4625December 7, 1970DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn August 13, 1970, Trial Examiner Arthur MGoldberg issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision He further foundthat the Respondent had not engaged in other unfairlabor practices alleged in the complaint and recom-mended dismissal of those allegations Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed The rulings arehereby affirmed The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examineron an Amended Order Consolidating Cases, AmendedConsolidated Complaint and Notice of Hearing, issued onFebruary 18, 1970, alleging that Craddock-Terry ShoeCorporation (herein called the Company or the Respon-dent) had violated Section 8(a)(1) and (3) of the NationalLabor Relations Act, as amended (herein called the Act)The Amended Consolidated Complaint, based on variouscharges and amended charges filed by the Textile WorkersUnion of America, AFL-CIO (herein called the Union orthe TWUA),'alleges thatthe Company violated Section8(a)(1) of the Act by inducing employees at the Chase Cityand Lynchburg,Virginia, plants of theCompany to revokeand to unlawfullyassistemployees in revoking authoriza-tions given by the employees to the Union threateningemployees at Chase City with economic reprisal if theUnion was selected to act as their bargaining representa-tive,and by disciplining an employee at Chase City forengaging in statutorily protected activityAt the hearingherein the Amended Consolidated Complaint was furtheramended to allege that the Respondent unlawfullyinterrogated employees at the Chase City and Farmville,Virginia, plants Section 8(a)(3) of the Act was allegedlyviolated bythe dischargesof Paul Chapman and MaryMadison at the Farmville plant and of John R Smith,Margaret Smith, Mary Powell, and Diana Bacon at theChase City factoryRespondent denied all the materialallegations of the Amended Consolidated ComplaintAll parties participated in the hearing and were affordedfullopportunity to be heard, to introduce evidence, toexamine and cross-examine witnesses, to present oralargument,and to file briefs Oral argument was waived andbriefs were filed by Respondent and the General Counselon May 22, 1970Upon the entire record in the case, my reading of thebriefs,and from my observation of the witnesses and theirdemeanor,Imake the followingFINDINGS OF FACTORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Craddock-Terry Shoe Corporation,Chase City, Farmville, and Lynchburg, Virginia, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recommend-ed OrderTRIAL EXAMINER'S DECISIONARTHUR M GOLDBERG, Trial Examiner Pursuant to anorder of the Regional Director for the Board's Region 5, ahearing was held in Boydton, Virginia, on March 24 and 25,1970, and in Lynchburg, Virginia, on April 7 and 8, 1970,IThecharge,firstamended charge and second amended charge inCase 5-CA-4377werefiled respectively on May 1 1%9 May 27 1%9and June6 1%9 Thechargein Case 5-CA-4570 was filed on November21 1%9 and the amended charge in that casewas filed on February 18ITHE BUSINESS OF RESPONDENTCraddock-Terry Shoe Corporation, a Virginia corpora-tion, has severalplaces of businessin the Commonwealth ofVirginia, including Chase City, Farmville, and Lynchburg,the only plants involved in this proceeding During a 12-month representative period the Company sold anddistributed products having agross value in excess of$50,000 to points outside the Commonwealth of VirginiaDuring thesame representative12-month period theCompany receivedraw materials valued in excess of$50,000 which were transportedto its places of businessdirectly from points andplaces outsidethe Commonwealthof VirginiaThe complaintalleged,the answer admitted,and I find,that the Companyisand has been at all times materialherein anemployerengaged in commerce within themeaning ofSection 2(6) and(7) of the Actand meets theBoard's standardsfor assertionof its jurisdiction1970 Thecharge and amended charge in Case5-CA-4571were filed onNovember 21 1%9 and January 28 1970 respectively The charge in Cass5-CA-4625 wasfiled on January 12 1970187 NLRB No 5 34DECISIONS OF NATIONALLABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDTextile Workers Union of America,AFL-CIO,is and hasbeen at all times material herein a labor organization withinthe meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.Background1.The organizing campaignsThe TWUA first undertook the organization of Respon-dent's plants in Lynchburg, Virginia, in February 1968,following the visit of a group of Respondent's employees totheUnion'soffice.Following the Union's success in aBoard-conducted election on July 25, 1968, a collective-bargaining agreementcovering the Lynchburg plants wasexecutedon February 7, 1969.Following the Lynchburg campaign the Union beganorganizingat the Company's Dillwyn and Farmville plantsinMay 1968. The Dillwyncampaignled to a Board-conducted election on October 30, 1968, which the Unionlost.A new petition for election, filed in March 1970, waspending at the time of the hearing herein.At Farmvillethe Boot andShoe Workers Union filed apetition for election. Following the TWUA's interventionin that proceedingand astipulation for consentelection,the Boot and Shoe Workers withdrew and the TWUA lostthe electionheld on October 3C, 1968. A second electionwas agreedto in the wake of union objections to thatelection. The Union won the second election held on March19, 1969, and was certified by the Regional Director afterhe overruled the Company's objections to that election. '; heCompany tested the certification by refusing to bargainwith the Union and on April 13, 1970, the Board affirmed aTrial Examiner's decision finding that the Company hadviolated its bargaining obligations under the Act.2On January 14, 1969, the Union sent to Farmville PlantManager Charles Rosser a list of five members of itsemployee organizing committee: John Vanover; ElsieChapman; Paul Chapman; Ruth Shuler; and Mary FrancisMadison.The Union's organizing campaign at the Company'sLawrenceville plant led to its certification for thoseemployees following a Board election held on June 12,1969.A collective-bargaining agreement covering theLawrenceville plant was executed in March 1970.The organizing campaign at Chase City was launchedlate in June 1969 with the distribution of a leaflet andmailback card. Thereafter handbillsweredistributed at theplant gates on the average of 3 or 4 days a week. As well,union organizers and employee volunteers made calls to the2 181 NLRB No. 1713Unless otherwise noted all dates hereafterwerein 19694Testimony of Chase City Plant Manager Taylor5These were the plant rules incorporated in the contract betweenRespondent and the Union for the Lynchburg plant Copies of these ruleswere sentto all company plants.6Disciplinewas to be imposed only for just cause which includes"failure toobeyinstructions of supervisor, violation of plant rulesfailure of an employee to properly perform his job in accordance withhomes of company employees.A first meeting of the in-plant organizing committee was held on July 13, 1969.3During July, Roger Dove,a TWUAorganizer,receivedapproximately 40 signed authorization cards from John R.Smith,amember of the organizing committee. AboutAugust 6,the date of the second organizing committeemeeting,Dove received about 30 more cardsfrom Smith. Athird meeting of the organizing committee was held at JohnSmith'shome on August 13 and thereafter the committeemet each week.On August 22 the Companyreceived two letters from theUnion listing six members of the organizing committee:John R. Smith;Mary R.Powell;Margaret B. Smith; DianaW. Bacon;Nettie B. Sipes;and Alma R. Hamlett.Plant Manager Maurice Taylor testified that he observedthe leaflet distributions at the plant in June and July andthat during that period he was given a union leaflet. Hefurther testified that he knew there was a union organizer intown but stated that he first became aware of the organizingcampaign in August.Dove testifiedthatstarting inSeptember Taylor came to the union representatives forcopies of handbills.The Unionlost the election conducted on December 11and subsequently withdrew the objections it filed.2.The Company's disciplinary proceduresIn July or August 1968 the Company first instituted awarning form system for disciplining employees at theChase City plant. The four-step warning system, providingat the first step for a verbal warning, a written warning atthe secondstage, then for a written warning with a layoff,and finally for a writtenwarning anddischarge of theoffendingemployee,was for use in cases ofinfractions ofplant rules or performance of unsatisfactory work. Theplant manager and supervisors were to be responsible fordisciplining employees? There was no formal notificationto the employees at the time this warning system wasintroduced. However, Taylor testified that formal warningswere issued to employees prior to 1969.Approximately 1 year later, in July or August 1969,Taylor received from the Company's Lynchburg office a 2-page list of plant rules 5 and a two-page addendum to theplant manager's manual entitled "Disciplinary Procedure"setting out the warning slip system and explaining theactions to be takenin administeringthe procedure.After first setting forth the purpose and uses of thedisciplinary procedure,6 the manual instructions spell outthe four-step warning system and the manner in which thedepartment manager working with the plantmanager is toinvoke the procedure. The department manager is chargedwith primary responsibility for administration of thedisciplinary procedure.7company standards "7From the "DisciplinaryProcedure""In administeringdisciplinaryprocedure,the department manager should use the official warning slipsthe departmentmanager should discuss thefacts of thecasewith theplantmanagerthe department manager should makea recordThe warningslips should be written by the department manager ..Thewarning should then be discussed with the employeeby the departmentmanagerThe departmentmanager should explain the completedetails CRADDOCK-TERRY SHOE CORP.35Paragraph 4 of the "Disciplinary Procedure" manualsection provides:4.In the event an employee refuses to signthe warning, the following steps should be taken.The plant manager and departmentmanagershould again carefully explain the purpose of thewarning and the reason why it has been given.They must advise the employee that they cannotreturn to work if they refuse to accept the warningslip.They should further advise the employee thatif he or she does not agree with the facts containedin the warning slip, they can contact the Personneldepartment to have a complete review of theircase.The plant manager should assist theemployee in arranging the review.The final paragraph of the Company's manual section ondisciplinaryprocedure provides that in the event anemployee is discharged under that procedure "or anemployee quits rather than sign an official warning" theycannot be reemployed without prior approval of thepersonnel department.At the time the list of plant rules and manual section ondisciplinary procedure were received, a notice was put up inthe Chase City plant advising that a copy of each had beenposted.8 As well, a copy of the plant rules was circulatedamong the employees and each was requiredto sign.B.ChaseCity1.The supervisory status of Sheldon and HarrisGeneral Counsel contends and the Company denies thatVirginiaHarrisandBettyeSheldon,classifiedas"Instructors" in the stitching department of the Chase Cityplant, are supervisors within the meaning of the Act.9Sheldon and Harris are employed in the stitching roomwhere there are approximately 150 employees.10 If Harrisand Sheldon are not supervisors there is no supervision ofthis150-employee section other than Assistant PlantManager Philip Delancey, who spends part of his time inthe stitching room. Respondent last had a full-time foremanin the stitching room in May 1969.Employee Leola Pulliam testified 11 that when HughWallacewas employed as stitching room manager,Instructor Sheldon instructed employees in the perform-ance of their job duties, teaching them how to sew. NowSheldon spends her time walking around the department tosee that the work is properly performed. During the 6months preceding the hearing, Pulliam testified, ClaudiaHudson has been training new employees in the depart-ment. When there was a full-time foreman, Pulliam went tohim with her problems and saw him when she wished totake time off from work. Now, Pulliam testified, Sheldon8 John Smith testified that this notice was posted on July 10.9 Section 2(11) reads "Thetermsupervisormeans any individualhaving authority, in the interest of the employer, to hire, transfer, suspend,layoff,recall,promote, discharge,assign,reward, or discipline otheremployees, or responsibly to direct them, or to adjust their grievances, oreffectively to recommend such action, if in connection with the foregoingthe exerciseof such authority is not of a merely routine or clerical nature,but requires the use of independent judgment10This is the figure supplied by Plant Manager Taylor Employeeassigns her all her work, she takes her problems to Sheldonand goes to Sheldon for time off.Employee Mildred Stevens testified that when she wassubpenaed to appear at the instant hearing she took hersubpena to Instructor Harris who gave her permission toattend.Mary R. Powell, one of the alleged discnminatees, alsotestified that she went to Harris for time off.Diana Bacon, another alleged discriminatee, testified thatwhen Hugh Wallace was stitching room foreman she wenttoWallace for time off, took her problems to him, and thatWallace gave the work assignments to Sheldon who wouldpass the instructions on to the employees. After Wallace leftwork was assigned by Sheldon, Bacon took her work-related problems to Sheldon who also granted Bacon'srequests for time off, and it was from Sheldon that Baconreceived all of her instructions.Sheldon and Harris now share the use of the desk in thestitching department which had been Wallace's before heleft.PlantManager Taylor testified that Assistant PlantManager Delancey is temporarily in charge of the stitchingdepartmentwhile the Company looks for a full-timeforeman. Delancey, in charge of personnel for the ChaseCity plant, does all interviewing and hiring for the plantand locates employees to fill needs reported to him by theforeman. In addition, Delancey is responsible for samplesand for the "sheet system," the production control for plantproduction.Taylor estimated that Delancey spends 35percent of his time in the stitching department.12 As well,Delancey fills in for foremen who are absent and is incomplete charge of the plant when Taylor is away.Instructors and employees enjoy the same insuranceprogram. Supervisors are covered by a different plan.Instructors do not attend supervisors' meetings, punch thetimeclock while supervisors do not, and are hourly paidwhile supervisors receive a salary.Taylor testified that the instructors cannot hire orpromote employees, are not empowered to lay offemployees for lack of work, and that it is Delancey whodetermineswhen overtime is to be worked in thedepartment.While Harris and Sheldon cannot transferemployees from one job code to another they can transferemployees in their own departmentdl"for an hour or so."Taylor further claimed that the instructors cannotdiscipline employees for infraction of rules nor can theydischarge employees. As explained by Taylor the Compa-ny'swarning system provides for a four-step procedureleading to discharge of the offending employee after receiptof a fourth warning for infraction of plant rules or theperformance of unsatisfactory work. The warning slipsused in this procedure have a space for "Signature of personissuingwarning or effecting disciplinary action." Thewitnessesgave varying lowerestimates It must be assumed that the plantmanager'semploymentfigures would be the most accurate11Pulliam ispresently employed by the Companyand wasknowinglytestifyingagainst the interestof her Employer. Accordingly, I attach greatweightto her testimonyFederal Envelope Company,DivisionofNationwidePapers Incorporated,147 NLRB 1030, 103612Delancey testified that almost 50 percent of his time was in thestitching room 36DECISIONSOF NATIONALLABOR RELATIONS BOARDexhibit files in this proceeding contain a number of suchwarning slips issued to employees at the ChaseCity plant,several of which led directly to the layoff or discharge of theemployees involved.Certain of these warning slips weresigned by acknowledged supervisors 13 at the spot specifiedfor the "person issuing warning or effectingdisciplinaryaction."Others were signed by Virginia Harris and BettyeSheldon.Thus,awarning issued to employee AnnieWatson on August 5, 1969, for "poor quality stitching,"imposed a 1-week layoff on Watson and was signed bySheldon as the person"effecting disciplinary action." MaryPowell received a warning on September 30, carrying with ita layoff, which was signed by Harris. And, on November 4,Powell was discharged as the result of a warning signed byHarris and Delancey.Sheldon also signed warnings toDiana Bacon on September 30 and one to Leola Pulliam onMarch4, 1970. Thus,itcannot be said that Harris andSheldon do not "lay off . . . discharge. . .or disciplineemployees"when in fact employees were laid off,discharged,and otherwise disciplined in connection withwarnings they issued.This is clear evidence of supervisorystatus.In sum, basedon their authority to lay off,discharge, orotherwise discipline employees,14 their authority to giveemployees time off from work, to transfer them, and toassign work to the employees,and with consideration of theotherwise unrealistic ratio of supervision to the workingforce,Iconclude that Harris and Sheldon are supervisorswithin the meaning of the Act.Regency Electronics, Inc.,169 NLRB No. 49,enfd.sub nom.International Union ofElectricalWorkers v. N.L.R,B.,69 LRRM 2886 (C.A.D.C.);C & M Sportswear Manufacturing Corporation,183 NLRBNo. 29.2.Revocation of union authorization cardsCompanyPresidentLockridgespoketo theassembledemployees at Chase City duringthe afternoonof August 11.As hewas concludinghis talk Lockridge told theemployeesthat if theyhad signedcards for the Union and wanted thecards returned they couldspeakto theirforemen orsupervisors and make arrangements to sign a letter askingfor theirreturn.Lockridgesaidthere wouldbe no red tapeand no hardfeelings.15The following day, August 12, various company supervi-sorsapproachedemployees remindingthem theycould gettheir unionauthorizationcardsback by signinga paper.Reba Gilliamwas with a groupof inspectorswho weregiven this messageby J. B. Hoyle,packing room foreman.AleaseWalker was told byfellow employeesthat her unioncard wouldbe returned if she signed a letter in the plantoffice.The employeessaid to speak to a supervisor.Walkertalked toHoyle who told herto go to the office where shewas givena typed letter whichshe signed and returned tothe secretary.Walker did not mail the letter which wasisMauriceTaylor;J.B.Hoyle,supervisor of finishing and the packingroom; Paul A.Dunaway,supervisor of the stock fitting department andfirst packing;and Philip Delancey.14Whilemy finding as to Hams' and Sheldon's supervisory status is notbased solely on their authority to discharge, lay off, or otherwise disciplineemployees,thisstanding alonewould supportsuch a finding."[T]hepossession of any one of the authorities listed in Sec.2(11) (of the Act]places the employee invested withthis authorityin the supervisory class"dated August 12 and received by the Union in an envelopepostmarked the same day.Frances Singleton was told by Hoyle that all foremen hadbeen given a booklet containingthe Lynchburg collective-bargaining agreement with instructions to pass it among theemployees to read.Hoyle later told Singleton that if sheknew of any employees who wanted their union cards backthey could get in touch with him,sign aletter in the office,and get their cards back with no red tape.Geneva St.John was given the book to readby Hoyle andtold that if she had signed a union card she could get it backwith no red tape. St. John read and returned the book toHoyle but did nothing about her authorization card.Instructor Bettye Sheldon told Diana Bacon that sheknew Bacon had signed a card for theUnion.Sheldonadvised Bacon that if she knew any girls who had signedunion cards and wished to get them back Sheldon wouldarrange for their return if she was given the names andaddresses of the signers.Sheldon told Leola Pulliam that most of Pulliam's friendshad signed letters to the Union asking that their cards bereturned. Sheldon asked if Pulliam wished to sign such aletter.Pulliam replied that she would have to give thematter some thought.When Pulliam later told Sheldon shewould sign a letter to the Union Sheldon had Pulliam signand return to her three copies of a letter. A few days laterSheldon asked Pulliam if she knew of any others who hadsigned union cards.Some weeks later Sheldon asked if theUnion had returned Pulliam's card. If the card had notbeen returned Sheldon advised Pulliam to go downtownand talk to a lawyer.Mildred Stevens testified that Instructor Virginia Harrisspoke to her twice about the return of her unioncard. Thefirst instancewas the day after Lockridge spoke whenHarris came to the work tables and told the employees thatif they had signed union cards they could go to the plantoffice,sign a letter, and get their cards back. The followingday as Harris was transferring Stevens from one job toanother she again told Stevens she could sign a letter in theoffice to secure the return of her card.During the lunchbreak on August 12 Assistant PlantManager Delancey asked Mary Powell what she hadthought of Lockridge's speech and for her opinion of theUnion.16Powell replied that she could not express anopinion of the Union because she did not know enoughabout it.Delancey then gave Powell a copy of theLynchburgcontract to read.After lunch Plant ManagerTaylor asked if Powell had read the book.Powell returnedthe book to Taylor saying she did not understand it. Thatafternoon Virginia Harris came to Powell'sworkstation tosay that if Powell wanted her union card returned sheshould go to the office and sign a letter for that purpose.PlantManager Taylor denied that he tried to persuadeemployees to revoke their authorization cards. He didfor that"section is to be interpreted in the disjunctive." OhioPowerCompanyv,N,L.R.B.,176 F.2d 385,387 (C.A. 6), cert. denied 338 U.S. 899.isThis account of Lockridge's speech is based on the credited testimonyofMary Powell and employee Frances Singleton. Respondent's PersonnelDirectorWalter Brown Holston, Jr., testified that he heard Lockridgespeak but stated that, "1 didn't hear him make any such statement dunghis talk."Lockridge did not testify.16This interrogation violated Section 8(axl) of the Act. CRADDOCK-TERRY SHOE CORP.37testify that he told employees how they could get their cardsback from the Union.When Alma Kimball asked how shecould.get her card back,Taylor testified,he told her to writeto the Union and to send a copy of her letter to the Board.Taylor said he knew the procedure the employees shouldfollow to secure the return of their cards because they hadgone through the same thing at his former place ofemployment.Thereafter a typed petition was circulated among theemployees for their signature stating that the signers hadasked for the return of their union cards and wanted tohave nothing to do with the Union.Plant Manager Taylorposted on a plant bulletin board this list of those who hadsigned letters to the Union asking for return of theirauthorization cards.In all the Union received 55 typed letters from employeesatChaseCityasking that the Union return theirauthorization cards.Three of the employees who signedsuch letters had not signed union cards.Ifind that by soliciting employees to withdraw theirunion authorizations and by its preparation of therevocation letters,Respondent violated Section 8(a)(1) ofthe Act.N.L.R.B. v.Movie Star,Inc.,361 F.2d 346, 348-349(C.A. 5);N.L. R. B. v.YaleManufacturingCompany, Inc.,356 F.2d 69, 72-73 (C.A.1);Normandy Square Food Basket,Inc.,163 NLRB 369, 373.3.The discharge of John R. SmithJohn Raymond Smith was employed by Respondent atChase City from 1950 until histerminationon August 13,1969. Smith was the only edge trimmer in the planttrimming the soles down to the shoe itself.Smith was approachedby theunion organizers early inthe campaignat Chase Cityand attended meetings of theunion committee startingwith thefirstmeetingon July 13.Most of the union meetings were held at Smith's home. Inthe campaign Smith spoke to other employees seeking toenlist their support and distributed authorization cards tosolicitors who in turn passed the signed cards back to him.In all Smith estimated that he received 164 signed cardswhich he turned in at meetings to union representatives.On or about July 10 a notice pertaining to the quality ofwork was posted on the timeclo7.ks and copies were passedamong all the employees. However, while on occasion workwas returned to Smith, at no time prior to August 8 did hereceive either a verbal or written disciplinary warning forbad work. In Smith's words, before August 8 he had nodisciplinary problems "to amount to anything whatsoever."During the morning of August 8 Plant Manager Taylorand Paul Dunaway,Smith's supervisor,came to Smith and"suggested"that he was using the wrong sized cutter initTaylor appeared to be an impressive witness with instant recall of thedates, of warnings issued to Smith and other employees,their dates of hireand breaks in employment,identity of employees involved in disciplinarysituations and the like. However,while he was testifying I noticed that hehad in his lap a notebook which he consulted from time to time.Iorderedthat he produce this pad and it was introduced in evidence as TrialExaminer'sExhibit 1.Examination of the notebook revealed thatunbeknownst to Respondent'sattorney,Taylor, inpreparation for hisappearance in this proceeding,had made a list of dates and names andother pertinent information which he used while testifying.Thus, Taylor'stestimony became suspect,not only because it did not represent hisedge trimming a particular style of shoe.Theyasked thatSmith use a larger cutter on those shoes.Smith testified thathe had been using the smaller cutter on that style for 2 yearsor more.Smith switched to the larger cutter and nothingmore was said at the time. That afternoon Dunawayreturned some shoes to Smith to be checked over.ShortlythereafterTaylor and Dunawaycameto Smith and Taylorasked what was wrong with Smith,inquiring why Smithcould not properly trim the shoes,and stating that the shoesin question were unsatisfactory.Taylor said that the shoesdid not meet his standards adding, "I should put you onreport.By the way,I believe I will."Smith testified that thiswas the first time that Taylor had complained about hiswork. Taylor testified that this verbal warning on August 8,given in accordance with the four-step disciplinaryprocedure instituted in August 1968, was the first recordedwarning issued to Smith.Taylorexplained that the shoeshad been unevenly trimmed,with a little more taken off thesole on one side of the shoe than had been trimmed fromthe other side. Taylortestifiedthat the poor work wasshown to Smith who agreed that the work was poor andreworked the shoes.17On Monday,August 11, a group of company officialsvisited the Chase City plant.is Taylor, Mitchell, Taylor'ssupervisor,and Assistant Plant Manager Delancey spenttime on the floor, came up the production line, andexamined some shoes.Smith was sent for but when hearrived onlyDunaway, his own supervisor,was there.Dunaway showed Smith some shoes,stated that they wereunsatisfactory and that he was going to issue a writtenwarning to Smith.Smith testified that Dunaway said theshoes were unsatisfactory but did not say in what way thework was unacceptable. Further,Smith stated,Dunawaydid not point out to him the alleged defects on the shoes butinstead picked up and set down shoes as he complainedabout the work.Smith insisted that the shoes were"trimmed good"and so advised Dunaway.Dunaway tookSmith to the office where he wrote up a warning for "Edgetrimming-sole to[sic] full, and not trimmed in pairs(knotson toes)."19Smith signed the warning afterDunaway stated he would be automatically discharged if hedid not.Tayloralso signed the warning.When asked toexplain inwhat respect Smith's services had beenunsatisfactory on this occasion, Taylor testified, "Well, theway this is written ..." repeating the words of the writtenwarning.Smith received his second and it developed last writtenwarning on August 13. Once again he was called to thefloor where Taylor, Delancey, and Dunaway had beenexamining shoes.Taylor said that the shoes were nottrimmed right and were not up to their standards. Whileunaided recollection of the events but also because of the surreptitiousmanner in which he used his notes to refresh his recollection. Accordingly,I do not credit Taylor except when corroborated by credible evidence.isThis was the date of Company President Lockridge's speech to theemployees which was followed by the campaign to secure employeesrevocation of their union authorization cards.19 Itwas explained that shoes not being trimmed in pairs was acondition where one shoe in the pair was trimmed closer than the other."Knots on toes" refers to small bumps on the edge of the sole where thecutter may have hit a knot in the leather. 38DECISIONS OF NATIONALLABOR RELATIONS BOARDSmith was not shown the particular shoes about which hissupervisors were complaining20 he saw the cases of shoes inquestion and protested that they were in good shapebecause he had trimmed them as he trimmed samples.Smith was again taken to the office where a written warningwas prepared carrying with it a layoff from August 13 to 18.This warning read that his services had been found to beunsatisfactory because of:Knotty foreparts and shanks (second time) on edgetrim shoes- no line on shoes.The August 13 warning was signed by Dunaway as theperson issuingthe warning and countersigned by Taylor.Smith asked if he had to sign the warning and Taylorreplied that Smith did not have to sign but would have to doso before he could return to work. Smith testified thatTaylor said he could think about signing during his layoffand sign whenhe returned to work on Monday, August 18.Taylor said he would be in touch with the Company'sLynchburg office about the warning. Smith then clockedout and left.As with the warning of August 11, Taylor's explanationof what workor servicesby Smith were found unsatisfacto-ry and led to issuance of the warning was confined to areading of the warning itself.Taylor testified that Smithhad asked if Taylor would discharge him if Smith refused tosign the warning. His reply had been, Taylor stated, "No, Icannot dischargeyou, but I cannot put you back to work."Taylor claimed to have advised Smith that he could appealthe case toLynchburg by getting in touch with Holston inthe personneldepartment. Smith did not indicate anintentionof appeal. Taylor testified that he spoke toHolston onAugust 13 to inform him as to what hadtranspiredand to alert Holston that Smith might beappealinghis case.At the expiration of his layoff on August 18, Smithreturned to the plant prepared to sign the warning ofAugust 13 and to go to work. Smith testified that he waitedfor Taylor to arrive and then was told by the plant managerto sit in the conferenceroom until Taylor could speak toLynchburg,explainingthat he had not as yet discussedSmith's case withthe personnel office.Some time laterSmithwas called to Taylor's office and informed thatTaylor had spoken to Lynchburgthe preceedingweek andhad suggestedto Personnel Director Holston that Smith notbe put back to work. Accordingly, Taylor told Smith, hecould not return to his job.According to Taylor, on August 18 Smith did not ask forthe right tosign the warningbut did ask for hisjob. Taylortestifiedthat he told Smith that he had not appealed thecase and was terminated.The termination was caused bySmith's refusal tosign the warning. Taylor denied thatSmith's dischargewas in any way motivated by his unionmembership or activity and Taylor claimed that he had noknowledge at the time that Smith was a member of theUnion. As to the termination for refusal to sign thewarning,Taylor testified that while themanualprovisionson disciplinary procedure do not provide for automaticterminationof the employee involved, "Craddock-Terry20Taylor testified that out of three or four cases of shoes (36 or 48pairs), there might have been six bad pairs.21The Union's letters hstmg the members of its Chase City organizingpolicy is that if they do not sign the warning slip, they areautomatically terminated and if they want them [sic] toappeal the case in Lynchburg, we will help them do it."As noted, I do not credit Taylor except when histestimony is corroborated by a credible witness or othercredible supporting evidence. In the matter of Smith'sdischarge such support for Taylor's version of the events islacking. In any event, there is a contradiction betweenTaylor's testimony as to what he told Smith on August 13,i.e., "No, I cannot discharge you, but I cannot put you backto work," and his later testimony that upon Smith's failureto sign the warning on August 13 he was automaticallyterminated.Although there is no direct evidence of companyknowledge of Smith's union activity at the time of theevents leading to his discharge,21 I believe that a reasonableinference can be drawn from the sequence and timing ofthose events that Respondent's conduct toward Smith wasnot unconnected with the Union's campaign and Smith'srole in it. After almost 20 years of employment and a fullyear after the Company adopted its disciplinary procedure,suddenly and contemporaneously with the launching of itscampaign to induce the employees to revoke their unionauthorizations Smith received three warnings for bad work,one verbal and two written, including a disciplinary layoff.Moreover, Smith's discharge following his refusal to signthe warning slip of August 13 was contrary to Respondent'sdisciplinaryprocedure.Under the four-step proceduredischarge is to come only at the fourth step, with theissuanceof the third written warning. The warning ofAugust 13 was Smith's second, yet Taylor recommended atthat point that Smith's services be terminated. Additionally,Taylor misled Smith on August 13 when he told Smith thathe would not be discharged for refusal to sign the warning.Rather, Taylor advised Smith that he would not be returnedtowork until he signed and that Smith could think aboutsigning during the layoff period and sign when he returnedto the plant on August 18. I find that Respondent wasaware of Smith's union activity,was engaged in a campaignto unlawfully subvert employee adherence to the Union,and was engaged in a design to harass union activists by useof the disciplinary procedures. Further, I find thatRespondent seized upon Smith's refusal to sign the August13warning as a pretext to discharge him although suchaction was contrary to the procedure spelled out in theplantmanager's manual. Accordingly, I find that by itsdischarge of Smith the Company violated Section 8(a)(3)and (1) of the Act.4.The discharge of Margaret SmithMargaret B. Smith,wife of John Smith,was employed atChase City from 1947 until her discharge on October 20,1969.For at least 10 years Mrs. Smith worked as anantiquer,using a spray gun to antique shoes,shading andevening the colors. Mrs. Smith antiqued sample shoes at thedirection of her foreman,J. B. Hoyle.Employee FrancesSingleton testified that to her knowledgeMrs. Smithantiqued all samples unless she was helped in that work bycommittee,including Smith,were not received by Respondent until August22 CRADDOCK-TERRY SHOE CORP.39Hoyle. After Mrs. Smith's termination, Singleton observedonly Hoyle antiquing samples. Inspectors Reba Gilliamand Alease Walker testified about the quality of Mrs.Smith's work. They were able to identify Mrs. Smith's workby her employee number which she affixed to the shoes sheantiqued. Gilliam testified that of the two antiquers, Mrs.Smith's work was the better. Both stated that on occasionthey had returned work to Mrs. Smith which they felt didnot pass inspection. However, Gilliam testified that therehad been no increase in bad work by Mrs. Smith in 1969 asagainst thequality of her work in prior years. Walker statedthat she had not had to return "too much" work to Mrs.Smith any time. Both characterized Mrs. Smith's work as"good."Foreman J. B. Hoyle testified that he had spoken to Mrs.Smith about her work before August 1969. However, Hoylestated that there was no mention in the records of anywarningsto her prior to August. Mrs. Smith testified thatthere had been no complaints about her work beforeAugust 8.Mrs.Smith participated in the Union's organizingcampaign, served on the organizing committee, made housecalls to solicit authorization cards, held meetings at herhome, and distributed union handbills at the plant gatetogether with the Union's organizers and Mary Powell.Mrs. Smith testified that she was observed handing outleafletsby Plant Manager Taylor and Delancey, theassistantplant manager. Mrs. Smith's name wasincluded inthe list of the organizing committee sent to the Company bytheUnion in its letters received on August 22. About themiddle of September Mrs. Smith began wearing a badgereading "Union Committee." She continued wearing thispin until the time of her discharge.During the morning of August 8 Hoyle brought an off-color shoe back to Mrs. Smith to be shadowed. Thatafternoon Delancey called Mrs. Smith to the inspectionline.After some colloquy in which Delancey complainedaboul the antiquing of certain shoes on which Mrs. Smithhad worked, Delancey directed her to go over the entirecaseof shoes.Mrs. Smith took the case back to her worktable, and although she could see nothing wrong with theshoes she shadowed about 2 pairs from the 12 in the caseand returned the shoes to the inspection line. That endedthe incident. Plant Manager Taylor testified that Mrs.Smith received her first verbal warning on August 8 for badantiquing. Taylor testified that possibly one case of shoeswas involved but that not all 12 pairs were improperlyantiqued, stating that he did not count the number of shoesembraced in the complaint.On August 11 Foreman Hoyle returned a half case ofshoes to Mrs. Smith to be touched up. These shoes hadpassed inspection. The inspector involved told Mrs. Smiththat she could see nothing wrong with the shoes Hoyle hadbrought back.Mrs. Smith touched up the shoes andreturned them to the packing line.Mrs.Smith received a verbal warning from PlantManager Taylor on August 19. Taylor spoke to Mrs. Smithand fellow antiquer Kitty Willmoth about four cases ofshoes,only one of which had been antiqued by Mrs. Smith.Taylor complained that the antiquing vaned on the shoes.The plant manager said, "This is going to be a verbalwarning," adding, "If I have to, I can get nasty about it."Taylor told them to wash off the antiquing and to redo theshoes.Mrs. Smith took the shoes back to her work stationbut could not work on them that afternoon. In the morningthe shoes were gone and could not be found. Mrs. Smithnever did get to reantique the complained-of shoes. Taylortestified that some of the shoes were dark and others lightand that about 50 cases of the same style of shoes had beenreturned by customersin the samecondition.A written warningwas issuedtoMrs. Smith onSeptember 29 for "Not antiquing shoes as they should be."The warningwas signedby Hoyle and Taylor. Taylortestified that antiquinghad been missedin spots or theshoes had not been properly shadowed. Mrs. Smith did notrecall this written warning.Mrs.Smith receiveda written warningand 3-day layoffon October 1. During themorning shewas called to theinspection table and asked to examine a pair of red shoeswhich Taylor was holding. When Mrs. Smith commentedthat she couldsee nothingwrong with the shoes, Taylorstated, "Well, they are not up to my standards." Mrs. Smithreplied that the shoes met her standards whereupon Taylorsaid, "Well, dust take her on in theofficeand lay her off forthe rest of the week." In the office Mrs. Smith remarked toHoyle that there was nothing wrong with the shoes and thatthe Company was pickingon membersof the Union'sorganizing committee and those who were wearing unioncommittee badges. Hoyle replied that he would not saythat.Mrs. Smith testified that Hoyle asked Taylor what heshould write her up for and the plant manager said thewarning should be issued for work not up to standard.Taylor then told Mrs. Smith to go home, "think this over,"and return the following Monday. When she returned tothe plant the following Monday Mrs. Smith reported toTaylor. After some discussion as to why she had come tosee him, she told Taylor that she did her work "the best Iknow how." Taylor replied that that was all he asked andtold her to go back to work.On October 20 Mrs. Smith was issued a third writtenwarning and discharged. That morning she was taken byHoyle to the packing area where Taylor had unpackedsome shoes which had been inspected, doublechecked, andpacked, ready for shipping. Taylor asked Mrs. Smith toexamine the shoes and when she stated she could seenothing wrong with them, Taylor said, "How in the hell doyou think I am going to get shoes out of here like this?. . . Icould go get my five-year-old son in here and he could dobetter than that." Mrs. Smith suggested that he do so andnoted that Taylor had not shown her how to antique shoesin all the time he had been in the plant. Taylor theninstructedHoyle to take Mrs. Smith to the office anddischarge her, saying, "I don't want her in this factory."Turning to Mrs. Smith Taylor said, "You haven't tried todo your work right since I got rid of your husband in here."Mrs. Smith testified that Taylor complained that the shoesin question, which were brown, were not dark enough.Taylor testified that the warning of October 20 was forimproperly antiquing shoes, that the shoes had been shownto her and she had been told what was wrong with them andthat he could recall nothing more of the incident. Whenaskedwhether any action had been taken against the 40DECISIONSOF NATIONALLABOR RELATIONS BOARDinspectorwho had passed the allegedly inferior work,Taylor could not recall if anything had been done. Hoylestated that Mrs. Smith was terminated for poor work whichwas not up to company standards. Hoyle further testifiedthat he was aware of Mrs. Smith's union affiliation at thetime of her discharge but that this fact had nothing to dowith her termination.As with her husbandthe onsetof Mrs. Smith's troubleswith allegedly bad work coincided with the launching ofRespondent's antiunion campaign at Chase City. However,unlike the situation of her husband the Company had directknowledge of Mrs. Smith's work for the Union from theletteradvisingRespondent of her membership on theorganizingcommittee, her distribution of union handbillsat the plant gate, and her wearing of a union committeebadge. Mrs. Smith had been employed by Respondent forsome22 years, fellow employees who were charged with theresponsibility of checking quality testified that her workwas good and indeed better than that of the other antiquer,and prior to August 8 there is no company record of anyverbal or written reprimand issued to her for poor work, aperiod whichemcompassesa full year of operation of thedisciplinarywarningsystem at Chase City. Further, it doesnot appear that the incidents of poor work of which theCompany complained and upon which Mrs. Smith'sdischarge was based were other that ordinary occuranceswhich arise in production but were seized upon here tobuild a case for terminating an outstanding union adherent.Moreover, the subjective nature of the warnings, theinability of Respondent'switnessesto testify with particu-larity as to Mrs. Smith'smalfeasance,and the lack ofevidence that inspectors, who in the course of their dutiespassed on the allegedly bad work, were also disciplined forimproper work performance combine to make the chain ofwarnings suspect.All things considered, I find thatRespondent, in the course and conduct of its campaign todefeat the Union at Chase City, utilized its disciplinarywarning procedure to establish a pretextual basis for thedischarge of Margaret Smith, thereby violating Section8(a)(3) and (1) of the Act.5.The discharge of Mary R. PowellMary R. Powell was employed at Chase City on thelockstitchoperation from December 5, 1955, until herdischarge on November 4, 1969. During the period of theevents herein Powell was the only lockstitch operator in theplant. In the lockstitch operation parts of the shoe arejoined together with long stitches. In the summer or fall of1969,during the period when Powell was receivingwarnings for bad work discussed below, Powell and otheremployees were assembled in the plant's conference roomand shown defective shoes returned by customers. As well,the Company posted notices on the bulletin board statingthat it wanted better quality work and less rejects.Powell's first contact with the TWUA was at its August 5meeting.She joined the Union's committee, solicitedemployee signatures on authorization cards, held meetings22This was the day that both John and Margaret Smith received thefirst of the series of complaints which led to their discharges23Harris did not testify.24Powell was compensated on a piece rate basis which did not apply toat her home and attendedmeetingsat the homes of otheremployees, and handedout leafletsat the plant gates.Startingin September and continuing until the day of herdischarge Powell wore a union pin to work bearing theUnion's initials and its fullname as well.Powell's name wasincluded in the list oforganizingcommittee members in theUnion's letters tothe Company.PlantManager Taylortestifiedthat prior to August 1969there was no evidence of bad work by Powell.Mary Powell received a verbal warning for bad work onAugust 8.22 That morning Taylor directed Powell to rip upa caseof shoesstating,"these damn shoes will not go."Powell took the shoes back to her table and askedInstructor Harris if she saw anything wrong with the shoes,saying she could not see any defects. Powell testified thatHarris examined the shoes and agreed there was nothingwrong with them. However, Harris said that Powell wouldhave to rip them as Taylor had told her to do.23 Thereafter,Taylor passed Powell's work station and she asked him topick out the substandard shoes so that she would not haveto redo theentire case.Taylor replied that he had told her"to rip these damn shoes" and that was what she was to do.Powell spent 2 hours rippingthe shoes.24During the afternoon of August 8 Taylor brought fivecases of shoes to Powell which had been through fivedifferent operations after Powell had worked on them.Among others, the stitching room inspector had examinedthe shoes. Taylor asked what was wrong with Powell, whycouldn't she do her work right. The plant manager directedPowell to repound the shoes. Powell redid four of the fivecasesof shoes but did not touch the last case. Nothingfurther was said about the shoes she did not rework. Fromthis Powell concluded that there had been nothing wrongwith the entire lot of five cases which Taylor returned toher.Taylor testified that Powell received a verbal warning onAugust 8 because in lockstitching shoes she had run off theedges of the shoes. Taylor claimed that the bad work hadbeen shown to Powell who agreed the work was bad andripped and redid the shoes. Taylor did not refer to thesecond incident on August 8 in his testimony.25On August 13 Powell received a written warning for"Poor quality work in cementing underlays in such amanner the mark shows after fancy stitching and before."Powell testified that some of the shoes had been fancystitched or that other operations had been performed onthem before they were brought back to her. She concededthat the "mark" did show on the shoes but claimed that theshoes had been donein that mannerbefore because therewas no way of doing the job without the mark showing tosome extent. Harris brought Powell to the office whereTaylor and Delancey were waiting. Powell asked what waswrong with the shoes,stating thatthey had been trying tofind fault with her work for the preceding week or two.Powell claimed and the company representatives deniedthat she was being picked on. Powell signed the warningafterbeing told that if she did not she would not betime spent redoing work25There was no reference to this second incident in the notes whichTaylorhad in his lap while testifying CRADDOCK-TERRY SHOE CORP.41permitted to go backto work.As she was leaving the office,Powell testified,she was upset and beganto cry.Stoppingoutside to regain her composure Powell overheard Taylorsay that when he got through with her,she would wish shehad never heard anything about theUnion.Powell returnedto the office andcalled Taylora sneak.Powell was then laidoff for thebalance ofthe day. Taylor testified that thewritten warning of August 15 was issued for "The samething,the lock stitching was running off the edge of theshoes,themargin,we call it."Taylor didnot controvertPowell's claim that he had stated after issuing the warningthat she wouldbe sorry shewas connectedwith the Unionand her retort to him.Taylor issued two written warnings to Powell forsolicitingfor the Unionduring working hours,the secondwarning carrying with it a 1-weeklayoff. The firstincidentoccurred during the morning ofAugust19. Powell testifiedthat she had just returned to her work station from theladies'room when Instructor Virginia Harris asked her tocome to the office.There,Taylor accusedPowell of havingasked an employee in the washroom to sign a union card.Taylor askedPowell what was wrong,why could she notcooperatewith them and said that Powell had beenreported for asking other girls to sign forthe Union.Powelldenied asking anyone to sign a union card and requestedthat theybring the employee involved to the office so thatthe matter could be straightenedout. Taylorrefused to doso saying he would take the other woman'sword.Powelltestified that Taylortold her there had been a union in thelast place he worked,that he didn't like unions and woulddo all in his power to keepthe Unionout, not giving a damnwho was hurt in the process.Powell replied that she was forthe Union and would do all that she could for it. Delanceyasked Powell why she had turned against theCompany andgone to the Unionbut Taylorsaid she did not have toanswer that question.Powell testified that on August 19 shehad discussed with Alma Kimball in the restroomthe dirtydeal which the Company had given John Smithbut thatthere had been no discussion of union cards, noting, "Whyshould I ask somebody to sign one when she hadalreadysigned one?" Taylor firsttestified that Kimball came to hersupervisor and reported Powell's solicitationfor the Union,the supervisor reportedthis to Taylorwho then took actionagainst Powell.Taylor thenstated that Kimball was crying,ForemanDunaway went to her and she told him of theincident with Powell.Taylor thenspoke to Kimball and shetold the plant manager that Powell had asked her to sign acard.Kimball did not testify.On October 20 Powell was again writtenup by Taylor forsoliciting for the Union and a 1-week layoff was imposed.At about 3:30 p.m.Powell was taken to the office byInstructor Bettye Sheldonwhere Taylorsaid that Powellhad been reported for asking girls to sign union cards.Powell denied having done so. Whereupon,Powell testified,"He jumped in my face and said to me, `Liar,liar, liar.' "Taylor saidhe would take the other employee's word, thathe did not want the Union in the plant,and that it wouldnot come in as long as he was there.The name of theemployee involved in the alleged incident was notmentioned during this discussion in the office.When askedabout employee Eloise Thorpe during cross-examinationPowell testified that she had a conversation with Thorpe onOctober 20 when she brought some work to Thorpe andasked Thorpe how she liked the work to which she wasassigned.Powell stated that not a word was said about theUnion.At the time Thorpe was a new employee and Powelldid not know her name.Taylor testified that Thorpe cameto an instructor and complained that Powell was trying tohave her sign a union card.Taylor spoke to Thorpe who didnot say where the alleged conversation with Powell tookplace.As to the time of that conversation,Taylor testified,it "was sometime in the morning,I think;now, I'm not sureon the time."Thorpe did tell him,Taylor stated, that Powellhad bothered her during working hours and tried to get herto sign a union card or something.Taylor testified thatThorpe said this took place on the floor of the stitchingroom.Thereafter,Taylor testified that he did not knowwhat time Powell was supposed to have talked to Thorpe,that Thorpe did not say she was bothered during workinghours,but that Thorpe had come to Taylor during workinghours.Based on this investigation Taylor issued thewarning slip and layoff to Powell for soliciting for theUnion during working hours.Neither Sheldon nor Thorpetestified.Powell was again written up for bad lockstitching onSeptember 30 and given a 3-day disciplinary layoff.On thisoccasion InstructorHams wrote out the warning atAssistant Plant Manager Delancey's instruction.Delanceyasked Powell what she was trying to do, noting that Powellearned over$2 an hour.Powell testified that she looked atthe supposedly bad shoes and could see nothing wrong withthem.She had asked Sheldon and Harris about those shoes,Powell testified,and had been told to sew and pass themalong after Harris had picked out the shoes she did notthink would pass inspection.Delancey testified that he"thinks" he issued a warning to Powell for the quality of herwork. This took place when Taylor was away but Delanceycould not remember the date.The warning was issued,Delancey said,after he caught some bad work that Powellhad passed on. Taylor,testifying with his notes before him,stated that the warning was for bad lockstitching but hecould not be sure.Taylor stated that Powell was shown thebad work. As noted, Delancey testified that Taylor was notpresent when he issued the warning.On October 13 Powell was denied the opportunity to dohandwork which she had performed from the time she washired in 1955.On this occasion Instructor Harris toldPowell she was a lockstitcher and that from that time onwhen the lockstitching ran out Powell was to punch out andgo home.As a result Powell, who was called in to work at12:30 p.m. on October 13, was required to clock out afterworking only 1 hour.When Powell reported for work on November 4 shediscovered that her machine had been moved from its usualplace to a spot facing some bins,limiting her view to theboards facing her. The machine had not been hooked upand Powell had to wait an hour before she could go towork.After finishing the two cases of shoes available forher to lockstitch Powell asked Rachel Morgan,the matchupgirl, to bring some work to her. Morgan said she would 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDspeak to Instructor Harris. Powell waited an hour forsomething to do and was told by Morgan that Harris hadtold her not to worry about Powell's request for work.26Powell testified that she was at work for 3 hours and 20minutes on November 4 and earned a total of 68 centssewing the two cases of shoes. Thereafter, Harris tookPowell to the office to see Taylor. There were three or fourcases of shoes in the office which had been in the inspectingroom. Taylor told Powell, "These shoes won't go. I'm goingto have to write you up. You know what this means, that wewill have to let you go." Powell protested that there was noway of knowing if she had done the complained-of workbecause there was no tag with her employee number withthe shoes and a lockstitcher from the Lawrenceville planthad been brought into Chase City while Powell was laid offfrom October 21 to October 28 as a consequence of theThorpe incident. In any event, Powell stated, she could seenothing wrong with the shoes and their condition did notwarrant her discharge. Taylor testified that Powell wasseparated for bad work and that the warning on November4 and the consequent discharge was because of badlockstitching.Powell's case presents an almost classic example of theharassment and discharge of an active union supporter byan employer seeking to thwart a union organizingcampaign. Taylor himself spelled out the reason for thewarnings, layoffs, and discharge when, on August 13, whenhe got through with Powell she would wish she had neverheard after issuing a warning to Powell, he told Harris andDelancey that of the Union.27 As with John and MargaretSmith, from the first warning issued on August 8 until herultimate discharge on November 4 there is an amorphousquality to Respondent's explanations for the disciplineimposed upon her. Thus, on August 8 Powell was unable toredo all of the work Taylor had directed her to do yet therewas nothing further said about those shoes, and as to theallegedly unsatisfactory work involved in the warning andlayoff of September 30 Powell testified without contradic-tion that she had asked Harris and Sheldon about the shoesand had been told to sew and pass them on. Taylor'stestimony about the Thorpe incident involving allegedsolicitation for the Union during working hours, aside fromsharing the infirmity of his general vagueness about thereasons for discipline imposed, revealed no evidence thatPowell had solicited Thorpe during working hours on theplant floor. Delancey had no recall of the warning he gaveto Powell on September 30 yet Taylor, who was absent fromthe plant that day, knew why the warning was issued andwas sure that Powell had been shown the bad work. Finally,with the alleged bad lockstitchmg for which the thirdwarning and discharge were imposed the absence of a tagwith employee identification numbers and the fact thatanother lockstitcher had been working at Chase City thepreceeding week during the layoff imposed on Powell forthe Thorpe incident raises serious questions as to whetherthe bad work, if it was below standard, had been performedby Powell. Accordingly, I find that Powell's discharge andthe disciplinary warnings and layoffs which preceded itwere part and parcel of a campaign directed against thisoutspoken union partisan and that her discharge and thelayoffs violated Section 8(a)(3) and (1) of the Act.6.The discharge of Diana W. BaconDiana W. Bacon was first employed at Chase City as abar tacker in May 1966. With two breaks in employment,she worked for the Company until January 2, 1970.Bacon became active in the Union's organizing campaigninAugust 1969. Bacon was listed as a member of theorganizing committee in the Union's letter received byRespondent on August 22. She made house calls after worksoliciting signatures to authorization cards, held two unionmeetings at her home and while on layoff in September andOctober distributed union leaflets at the plant. Taylor andDelancey observed her while she was handing outhandbills. Commencing in the latter part of August Baconwore a union committee badge to work each day. Baconserved as a union observer at the December 11 Board-conducted election.Plant Manager Taylor issued a verbal warning to Baconon September 12 for substandard work. Bacon testified thatthe work Taylor said was bad did not carry a tag withemployee identification numbers so she could not tell if shehad worked on those shoes.On September 30 Bacon received a written warning forbad work. Bacon insisted that on this occasion she was laidoff for 3 days. However, the written warning received inevidence indicates that no layoff was imposed.Bacon received a second written warning on October 13.On this occasion Instructor Sheldon brought Bacon andfellow bar tacker Leola Pulliam to see Taylor in the plantconference room. Bacon was wearing her union badge,Pulliam was not. Taylor sent Pulliam back to work andwrote up Bacon for stitching which was pulling loose onshoes. Bacon testified there was no tag on the shoes withemployee identification numbers and she could not tell ifshe or someone else had sewn the shoes in question.As noted, Bacon served as a union observer at theDecember 11 election.On December 17, having heard a rumor that InstructorBettye Sheldon was quitting, Bacon went to Sheldon andasked if she was really leaving. Sheldon replied that she wasand that Bacon would take her place while Mary Powellwould replace Virginia Hams. As Bacon was going back towork Sheldon called after her and asked if Bacon had givenher 2-week notice. Bacon replied that she had not, that shehad plenty of time if she decided to quit. On December 22 afellow employee asked if Bacon was really quitting. Baconsaid she was not leaving and the fellow employee stated herunderstanding that Sheldon had given Bacon's 2-weeknotice. Bacon then asked and Sheldon said that she hadturned in Bacon's notice and that Bacon would have to takeup the matter with Delancey. When Delancey confirmedthat Sheldon had givenBacon'snotice to the office, Baconinsisted that she had not told the instructor she wasquitting.Delancey replied that he would have to take hersupervisor's word over Bacon's and that Bacon would have26Morgandid not testify27The account of this incident is based on Powell's credited testimonymade the statement. Harris did not testifyNeither Taylor nor Delancey, both of whom followed Powell on thewitness stand, referred to the occurrence, let alone denied that Taylor had CRADDOCK-TERRY SHOE CORP.to leave the Company on January 2, 1970, the day thatSheldon said she would quit. On Friday, January 2, Baconasked Sheldon if she had to work the following day.Sheldon replied that this was Bacon's last day of workbecause she had given her notice. On Monday, January 5,Bacon went to Delancey to ask if he would put her back towork. Delancey replied that he could not do so because hehad hired a girl to take Bacon's place.28While Bacon agreed that during December she had toldfellow employee Annie Brooks that she was thinking ofquitting, she insisted that at no time had she told anyoneconnected with the Company that she would quit onJanuary 2 or indicated that she was giving notice that sheintended to quit.Delancey testified that Bacon was terminated becauseshe had given notice on December 17 that she would leavein 2 weeks. "That's the only reason," Delancey stated, "thatshehad turned in her notice." The assistant plantmanager29testified that Bacon had given her notice toSheldon who had immediately advised Delancey. Some-time after Christmas (Taylor was back with the Company)Bacon's husband came to the plant to say that his wife didnot want to quit and had not intended to give notice.Delancey testified that he told Mr. Bacon that he hadaccepted his wife's notice in good faith, hired a replace-ment,and Mrs. Bacon would have to leave on January 2.Bacon'sreplacementhad previously worked for theCompany as a bar tacker. Delancey stated that he wasaware at thetimeof her termination that Bacon was on theUnion's organizing committee.Brown Holston, Respondent's personnel manager, prod-uced a compendium purporting to show Bacon's hours ofwork and "rate" for the weeks of June 7 through December27.During 21 of the 29 weeks shown on this exhibit,Bacon's"rate" was below the Federal minimum wage of$1.60 an hour. Respondent's counsel stated that this recordof Bacon's failure to earn the minimum wage together withher record of having left the Company's employ on twoprevious occasions had weight in determining whether shewas a desirable employee and went to the Company'sreasonsfor refusing to reinstate or reemploy her. However,I find that there are serious questions as to the value of therecord submitted by the Company of Bacon's hours ofwork and "rate." This exhibit does not indicate how muchwork was available for Bacon during each of the weeksshown or the hours she was on the clock or whether some ofthose hours were down time when no work was availablefor her thus reducing her hourly piece rate earnings. Noexplanation was offered as to how the "rate" on this exhibitwas compiled.In sum, I find that Respondent has failed bythis exhibit to establish thatBacon's efforts failed to earnthe minimum wage.30It cannot be denied Respondent that it devised a novelscheme to rid itself of Bacon, a leading union partisan.However, I find that it was nothing more than that and that28The foregoing sequence of events isbased onBacon's uncontradictedtestimony29On December17Delanceywas acting plant manageras Taylor hadleft theCompany and was on anotherjob Taylor returned to the Companysometime after Christmas 196930Employee Leola Pulliam, a bar tacker still employed at Chase City,testifiedthatBacon's work was "good" Further,Pulliam testified that43the Company violated Section 8(a)(3) and (1) of the Act byterminating Bacon's employment on January 2, 1970.Bacon's alleged notice of intent to quit followed close uponher services as union observer at the representationelection. Thereafter,Bacon's actions were totally inconsis-tent with those of an employee serving out a notice periodprior to voluntarily leaving her employment. Moreover, Mr.Bacon's visit to the plant in an effort to save his wife's jobwas further notice to the Company that Bacon had notannounced an intention to quit. On the other handRespondent'sactionswere entirely consistent with anintention to be nd ofBacon.Delancey testified that theonly reason Bacon was let go was her 2-week notice toSheldon, yet Delancey was advised both by Bacon and herhusband that she had not given such a notice. The onewitness Respondent could have produced to give substanceto its claim that on December 17 Bacon gave her notice toSheldon was Sheldon herself. Sheldon was present in thecourtroom but was not calledas a witnessby the Company.I find thatBacon'salleged notice was a devicemanufac-tured to drive her from the plant. In so concluding I ammindful of the background of her open union activity, theCompany's animosity toward the Union and its advocates,and the disciplinarywarnings issuedto her for work whichbore no evidence that it was her product.C.Farmville1.The discharge of Paul J. ChapmanPaul J. Chapman was first employed by the Company atthe Farmville plant in the early 1950's. There were twobreaks in his employment. At one time Chapman had a"misunderstanding"31 with his foreman and did not workfor the Company for about 1 year. The second break wasoccasioned by Chapman's imprisonment for 5 years. Therecord is not clear as to the reason for this conviction.Chapman testified that he "signed a falsestatement andwas sent to prison for 5 years bysigning a false statement."The record does not reveal whether his crime was signing afalse statement or his conviction was based on a confessionwhich Chapman now claims was not true. There was nooffer into evidence of any documentary evidence as to thisconviction. In any event, the circumstances of hisconviction do not appear to have involved the Companyand followinghisreleasetheCompany reemployedChapman and brought him back into the plant in 1966.As noted, the Union launched itsorganizingcampaign atFarmville in May 1968. Chapman was a member of theUnion'sorganizingcommittee,32 solicited between 40 and50 authorization cards, and attended all but one of theUnion'smeetings.About 15 days before thesecond electionheld on March 19, Chapman put a 16- by 25-inch sign in hisstation wagon window reading, "Join the TWUA and getwhat Lynchburggets." The station wagon with the sign wasparked in front of the factory. When Company Presidentbecause the piece rate for bar tacking was set low she was having difficultymeeting the production requirements to earn the minimum wage at thetime Baconleft the Company's employ.31Chapman's characterization32Chapman's name was included in the roster of theTWUAorganizingcommittee set out in the Union's January 14 letter to theCompany 44DECISIONSOF NATIONALLABOR RELATIONS BOARDLockridge spoke to the Farmville employees he started hisspeech by noting that the first thing he had seen uponarriving in Farmville was the station wagon with the sign.Chapman worked in the lasting department underForeman Richard Carwile. Mrs. Chapman worked in thestitching room, supervised by John Rhymer.Chapman testified that it was his custom, as well as thatof other men whose wives worked in the plant, to visit hiswife during working hours to advise her if he was leavingearly.Prior to April II Chapman had not been told hecould not do this and to his knowledge nothing had beensaid to the other men who visited their wives at work.On Friday, April 11, Chapman was released from work at3:15 p.m. and went to the stitching room to inform his wifethat he was leaving the plant and she could find him in thebarber shop if she left work early. Chapman testified thathe had not been with his wife more than 2 or 3 minuteswhen Stitching Room Foreman Rhymer came to them andasked what Chapman was doing there. Chapman stated thereasonfor his visit. Rhymer then said that Chapman couldnot be in the stitching room unless he had permission fromhis own foreman to be there. Chapman denied the existanceof such a rule and an argument ensued between Rhymerand Chapman. Chapman testified that in a "right loud"voice, motioning with his hands, he asked Rhymer three orfour times to come with him to the office to check onwhether there was such a rule. Rhymer insisted thatChapman leave the stitching room at once. Chapmanagreed that he was interfering with the production of thestitching room employees.Rhymer agreed that he had asked Chapman if he hadobtained permission to be in the stitching room, remindingChapman that to be there he had to have permission fromhis own foreman, Rhymer, or Plant Manager Rosser. Aftersome discussion, Rhymer testified, Chapman went to thedoor, waving his arms and causing a commotion, calling forRhymer to come with him and saying, "You just come onand I'll show you." Rhymer stated that Chapman did notmake clear where it was that he wanted the foreman toaccompany him.PlantManager Rosser, making his rounds of the plant,arrived in the stitching room and noticed that most of theemployees had stopped work and were looking in thedirection of the door. Rosser heard someone calling in aloud voice and as he walked up he saw Chapman wavinghis arms and calling for Rhymer to come with him. Rhymerexplained to Rosser that Chapman was in the departmentwithout permission and that he had asked Chapman toleave. Rosser testified that he could see that Chapman wasred in the face and figuring that this was not the time todiscuss the situation and the best thing was to get Chapmanout of the building, ordered Chapman to leave.When Chapman reported for work on Monday, April 14,his timecard was missing from the rack. Chapman'sforeman, Carwile, got Chapman and his wife together andtold them that any time Chapman wished to go to thestitching room to see his wife he was to see Carwile for33Rosserdid not refer to ordenythis exchange during his testimonyAccordingly,I find, as allegedin the amendment to the complaint, that onApril 14, in violation of Section 8(a)(l) of the Act, Rosser interrogatedpermission.Carwile then gave Chapman his timecard,Chapman clocked in, and went to work.About 10 a.m. Chapman was called to the office. There,with Rhymer and Carwile present,Rosserpresented andasked Chapman to sign a written warning reading:Threateningand interferingwith supervisor inStitching Dept. Friday 4-11-69.Thiswas Chapman's firstwarning.Rosser read thewarning and said that when Chapman had three warningshe would automatically be discharged. Chapman refused tosign the warning as written butagreed to signif itwaschanged to read that he hadinterferedwith the operators inthe stitching room. Chapman testified that Rosser repliedthat he could not change the warning without first talking itover with the Company's officein Lynchburg. Rosser saidhe could not permit Chapman to go back to work if he didnot sign the warning. As Chapman put it, Rosser said hewas not fired, not discharged, not laid off, but could not goback to work because he had notsignedthewarning.Rosserasked Chapman, who had attended a unionmeetingin Lynchburg the preceding Friday, what meetings he hadattended in Lynchburg Friday night.When Chapmanreplied thatRosserwould have to go elsewhere for hisinformation,Rosser said that the factory was not unionthen and would never go union.33Rosser testifiedthat he discussed with Chapman thereasons for the warning and told him that he would have tosign if he wanted to go back to work. When asked if he hadtoldChapman he could have a review of his case inLynchburg as provided in the Company's disciplinary rules,Rosser replied, "I don't know that I did." Rosser did notrecall discussing review with Chapman. Chapman testifiedthat nothing was said by any company representative abouta possible right of review. Further, Rosser stated that he didnot think anythingwas said duringtheMonday morningdiscussion about Chapman's rightto signthe warning at alater time.AfterChapman refused to sign the warning Rosserdirected that he be escorted from the plant.Chapman then went home and called Dernoncourt, theUnion's chieforganizerand told him what had happened.Dernoncourt advised Chapman to return to the plant andsign the warning "underfalsepretenses."34Chapmanreturned to the plant about 1 p.m., but Rosser would notpermit him to sign the warning, saying he would have tocontact Lynchburg and that Chapman should return to theplant the following morning at about 10 a.m. Chapmantestified that the plantmanager askedwhy he had changedhis mind aboutsigning andthat he explained he had doneso because his wife worked in the plant and they couldtravel to work together.Rosser testified that he would not permit Chapman tosign the warning when he returned to the plant because itwas policy that when an employee refused tosigna warningand left the plant he did not have authority "to re-employthem or let themsignit and go back to work" unless it hadbeen cleared by the Company's personnel department.Rosser claimed that thesewerethe instructions issued toChapman concerninghis union activities.34Chapman, who isilliterate, referred to this as "false precinct " CRADDOCK-TERRY SHOE CORP.45plant managers when the warning system went into effect inAugust. 1968. "Ina sense,"Rosser testified, Chapman hadquit when he left the plant without signing the warning.PersonnelManager Holston was at the Farmville plantthe afternoon of April 14 and Rosser discussed Chapman'scase with him. This was after Chapman had returned to theplant and had asked to sign the warning. Holston askedRosser what he thought should be done about Chapmanand Rosser recommended that Chapman not be put back towork. Rosser stated that Chapman was discharged becauseof his refusal to sign the warning.As instructed by Rosser, Chapman returned to the planton Tuesday, April 15. Personnel Manager Holston was inthe plant at the time, saw Chapman, but did not speak withhim.Rosser told Chapman that he had not had anopportunity to discuss the case with Lynchburg and toldChapman to leave a telephone number with the secretarywhere he could be reached. Having had no word fromRosser by 4:15 p.m. Chapman tried unsuccessfully to reachthe plant manager in his office and finally called Rosser athis home that evening. Rosser told Chapman that if he hadanything else to do, to go ahead and do it because it wouldtake some time to straighten out the matter. Rosser testifiedthat he told Chapman to find another job because theCompany could not use him any further. Rosser stated thathe spoke to Holston on April 15 and was advised not toreemploy Chapman. Rosser testified that Chapman hadalready been discharged at this point. The warning slipbears the notation, "Quit."Chapman's claim for unemployment compensation wasdenied by the Virginia Employment Commission, notbecause of the circumstances of his termination byRespondent, but because of his failure to report to anotherjob to which he was subsequently referred. In hisconclusionsconcerningChapman's discharge by theCompany, the appeals examiner stated:... although the claimant was not without faultin his failure to sign the warning slip, this was notan act that would show a substantial, wanton orwillful disregard of his duties and obligations tohis employer. It is the opinion of the AppealsExaminer that although the claimant was dis-charged from his employment, it was not forreasonswhich would constitute misconduct inconnection with his work.As in the case with John Smith, Chapman's discharge forhis refusal to sign the warning slip was in disregard of theCompany's established disciplinary procedure. Dischargewas to come with the fourth warning, yet Rosserrecommended to Holston that Chapman be terminated onthe occasion of his first warning. Moreover, if in factcompany policy, contrary to the disciplinary manualprovisions, provides that an employee who leaves the plantwithout signing a warning may not be reemployed, therewas an element of entrapment in Rosser allowing Chapmanto go home on April 14 without advising him of theconsequences to his employment or of his right to review ofhis case in Lynchburg. Indeed, Rosser misled Chapman byssRossei's questiontoChapmanindicated an awarenessof unionactivity and the identity of those participating.36Madison was corroborated on thispoint by Rosser and Cuttingtelling him he was not fired,not discharged,not laid off, butmerely could not go back to work because he had notsigned the warning.In the context of the Companyantiunion campaign, Chapman's outspoken advocacy oftheUnion,and Rosser'sunlawful interrogationof Chap-man about his attendance at a union meeting,35 I find that,as with John Smith,Chapman's discharge for refusal to signthe warning was a pretext utilized to rid the Company of aunion partisan.2.The termination of Mary F. MadisonMary F. Madison worked in the Farmville plant as a diedistributor in the cutting department from December 1966untilMay 1969. From July 1967 until February 1968Madison was out on maternity leave.Madison became active on behalf of the Union in July1968, servingon the TWUAorganizing committee. Hername was included in the list of that committee sent to theCompany by the Union on January 14, 1969. In thecampaign before the first representation election Madisonmade house calls for the Union and obtained 30 signedcards.In the union drive before the March 1969 electionMadison solicited cards at a service station across thetracks from the plant andsecuredabout 45 cards for theUnion.Whileso engaged Madison was seen by PlantManager Rosser and Cutting Room Foreman Foster.Madison served as a union observer at both Board-conducted elections and testified at the hearing held on theCompany's objections to the second election. In addition,Madison served as vice president of the local unionestablished to serve the Farmville plant.During her employment by the Company Madisonreceived no warnings, verbal or written.36After work on Tuesday, May 27, Madison, her sisterLorraine, and Delores Hendricks, their first cousin, went tothe Uniroyal plant in Farmville seeking employment. InMay the Craddock-Terry plant had been working shortweeks.At Uniroyal they spoke to John Wright, the plantmanager.Wright toldMadison to fill out a Uniroyalemployment application at the local office of the VirginiaEmployment Commission and to return to see him at 8 a.m.on Thursday, May 29. Hendricks, who had completed aUniroyal application in March, was also told to return onThursday.At lunchtime on Wednesday, May 28, Madison filled outa Uniroyal application stating thereon that she was thenemployed by Craddock-Terry She then returned to thecompany plant and told Foster, her foreman, that she hadto be off from work Thursday morning but would be in at10 a.m. Madison testified that Foster "didn't say anthing atfirst."Madison then asked Linda Shreck, a fellow employeewho customarily filled in when Madison was not at work, towork in Madison's place Thursday morning. Shreck agreedto cover Madison's job. Madison testified that when shereturned to Foster and told him that Shreck would work inher place the following morning the foreman replied, "Youknow we come to work at 7:30." Madison said that sheknew this but that she had importantbusinessto attend to.Department Foreman FosterFoster characterizedMadison as a "fair"employee. 46DECISIONS OF NATIONALLABOR RELATIONS BOARDFoster testified that on Wednesday Madison asked forpermission to be off the following morning, explaining thatshe had business to attend to but did not state its nature.Foster replied that she was needed on the job. Madison saidthat she had arranged for one of the other girls to do herwork but Foster replied that that employee had her ownwork to do. Foster testified that during May the plant wasworking short weeks and they were trying to finish all theavailablework in 4 days so that the entire departmentwould be off on the same day. To have allowed anotheremployee to cover for Madison would have taken thatemployee from her own work. Foster stated that he did notexcuseMadison from reporting for work at 7:30 a.m. onThursday.Madison, together with her sister Lorraine and DeloresHendricks, returned to the Uniroyal plant to see PlantManager Wright Thursday morning arriving shortly after 8a.m., using for transportation a car belonging to anothersister who worked for Uniroyal. Madison was interviewedby Wright who asked how she felt about the Union and ifshe had any connection with it. Madison gave him heropinion.When Madison arrived at the company plant atabout 9:55 a.m. her timecard was missing from the rack.She asked Foster for her card and told her foreman that shewould have to leave at 3:30 p.m. for about 15 minutes toreturn her sister's car. Foster then said there was no point inher clocking in if she was "going to punch right out again."Madison then left and attended to personal business duringthe day. Hendricks did not report to the company plant thatday, sending word that she was sick.Hendricks testified that she was told by Madison's sister,Lorraine, that after Madison left the plant following herconversation with Foster, Foster, Plant Manager Rosser,and a third person identified only as Jimmy held aconference following which Jimmy asked Lorraine ifMadison and Hendricks had gone to look for other jobs.Lorraine denied that they had and Jimmy asked Lorraine tobe sure that Hendricks was at work on Friday, May 30.Foster testified thatMadison's timecard had beenremoved from the rack on Thursday under a rule providingfor such action whenever an employee does not report forwork at the beginning of the shift. When Madison asked forher card at about 10 a.m. Foster reminded her that she wassupposed to be at work at 7:30, and when she told him shewould have to be off again at about 3 p.m. Foster toldMadison that she might as well take off the balance of theday.Rosser stated that he became aware of Madison'sabsence on May 29 when he noticed that her card wasmissing from the rack. At about 10:30 a.m. Wright ofUniroyal calledRosser for a reference on Madison,explaining that she had applied for work at Uniroyal andasked if she was then employed by the Company. Rossertold Wright that Madison was on Respondent's payroll.Madison was not scheduled to work on Friday, May 30,as the cutting room was off that day. Hendricks testifiedthat when she reported for work on Friday her timecardwas not in the rack and she was told to go to the officewhere Rosser asked why she had not been in to work onThursday. Hendricks replied that her nerves had been badso she had gone home. Rosser said that her foreman hadcalled her home but she had not been there. Hendricksreplied that he had probably called while she was on herway there. Rosser then asked if she was sure she had notbeen with Madison and when Hendricks said she had not,theplantmanager stated, "I'll suspend you until Iinvestigate the matter." Hendricks then left the plant, calledMadison and told her that Rosser was investigating, hadquestioned Hendricks about whom she had been with, and"then he said he was going to suspend us." Madisontestified that Hendricks called her at about 9:15 a.m. onFriday to say that Rosser had told Hendricks to informMadison that they were suspended until further notice.Madison received her last paycheck by sending a note withHendrickswho picked up the check for Madison.Hendricks did not tell Madison why they were suspendedand Madison never asked either Rosser or Foster why shehad been suspended.Rosser testified that he had talked to Hendricks onlyabout her own case on Friday. Rosser claimed to have toldHendricks that he would not discuss Madison with herbecauseMadison's situation was between Madison andhimself.Rosser denied giving Hendricks any message forMadison. Further, Rosser stated that he had not talked withMadison about her case at any time, either during theincidentor since.Rosser testified that when he toldHendricks she was being suspended pending investigationbecause what she had told him did not agree with otherinformation the Company had obtained, she replied, "Youdon't have to investigate it; I quit." Madison testified thatshenever got in touch with the Company becauseHendricks had told her that Rosser would be contactingher.Madison and Hendricks testified that they talked onSaturday, May 31, speculating on how long they would besuspended. Rosser and Foster also talked on Saturday.They testified that they discussed Madison, Rosser tellingFoster that Madison had been to Uniroyal looking for ajobon the day she failed to report for work on time. Rosseralerted Foster to the possible need to make arrangements tocover Madison's job in the cutting room.Foster testified that had Madison reported for work onMonday, June 2, it was his intention to put her to work, hehad no instructions to the contrary. Rosser testified thatwhilehe could not say that Madison would still beemployed by the Company, and he might have given her awritten warning, she would not have been discharged hadshe reported for work on any day during the week of June 2.On Monday Foster removed her timecard from the rackand kept it at his desk. At quitting time on Wednesday,June 4, Foster "terminated the card and sent it to theoffice"pursuant to a company policy of terminatingemployees who fail to report to work for 3 days withoutreason.At Foster's request, Rosser noted on Madison'stimecard:Discharged.Asked for permission to be offThursday 5-29-69 to take care of some business.Denied permission by supervisor. Did not reporttowork 5-29-69 until 10:00 am and said shewould have to be off again at 3:00 pm for morebusiness.She was not allowed to go to workThursday. About 10:30, we received a reference CRADDOCK-TERRY SHOE CORP.phone call from John Wright at Uniroyal that shehad be [sic] out at Uniroyal Thursday amapplying for work. Last day-5-28-69. Carryingdyes. Not recommended. /s/ HERCompany rules, which have been made known to theemployees, provide that a written warning will be issued thefirst time an employee is absent without leave; a writtenwarning and 3-day layoff will follow the second instance ofabsence without leave; and a written warning and 1-weeksuspension will be imposed for a third violation.During cross-examination Rosser acknowledged that inmany cases, employees, including Paul Chapman who hadquit had been contacted by company representatives andasked to return to the Company's employ.Ido not find that General Counsel has met his burden ofestablishing thatMary Madison's termination was occa-sioned in whole or part by her union activity. It cannot begainsaid that she played an outstanding role for the Union.Further, in evaluating the facts as toMadison thebackground of the Company's animosity to the Union mustbe given weight. However, absent union considerations,Madison's actions in absenting herself from work onThursday without permission, and indeed in the face of hersupervisor's indication that she was expected to be in towork at the regular starting time, to seek other employment,would justify disciplinary action by her employer. Theessential element in my determination is Madison's failureto report for work on Monday, June 2, or thereafter, andher total failure to take any action to ascertain whether heremployment had been terminated. I find unconvincing theexplanation that she refrained from contacting theCompany because Hendricks had told her that Rosserwould be in touch with her. As between Hendricks, whohad lied about her reasons for being away from work onMay 29, and Rosser, I find Rosser to be the more crediblewitness and accept his testimony that he had not sent anymessages to Madison by Hendricks and had not informedHendricks thatMadison, as well as she, was to beindefinitely suspended. At that point Madison had offeredno explanation for her actions on May 29 and I note thatHendricks' suspension pending investigation was basedupon the conflict between her story and other informationthe Company had obtained. While company rules providefor a series of warnings and layoffs in the event of absenceswithout leave, Madison's total failure to report for work onJune 2 and thereafter prevented the Company fromimposing such discipline on her and gave substance to theconclusion that she had quit. At this point the company ruleproviding for termination after 3 days' absence withoutreason would appear to supercede the disciplinary proce-dure for absence without leave.Moreover, such aconclusion was made more plausible by the fact that theentire transaction had been initiated by her efforts to seekother employment.Accordingly, I shall recommenddismissalof the complaint allegation that Madison'stermination violated Section 8(a)(3) and (1) of the Act.37 See In. 11,supra.38The parties stipulated that Reynolds was a supervisor within theD.Lynchburg47A collective-bargaining agreement covering the employ-ees at Respondent's Lynchburg plant, providing for avoluntary checkoff of union dues, was executed onFebruary 7, 1969.General Counsel presented a number of witnesses whotestified to company efforts to persuade them to revoketheir checkoff authorizations.Barbara L. Heath, employed by the Company since1953,37 told of an occasion when her foreman, Fred Barber,brought a bill from the credit union to her. Barber asked ifHeath was for the Union and when she replied that she was,Barber pointed out that the $5 taken from her pay eachmonth for dues would pay the credit union bill. Severalweeks later Barber told Heath that if she wanted to get outof the Union he would tell her what to do. Heath did notwithdraw from the Union.Paul Tardy testified to a time when Clyde Kiger, hisforeman, gave Tardy a card to withdraw from the Union.LaterKiger told Tardy that Reynolds, the paymaster,38wanted to see Tardy. Reynolds said that Kiger hadinformed him that Tardy wanted to sign a card to get out oftheUnion. Tardy denied having told this to Kiger. Tardyremained in the Union until he left the Company's employ.Margie B. Downey, employed by Respondent since 1960,testifiedabout a conversation she had with ClaiborneCraddock, plant manager at Lynchburg, after she appliedfor a loan. Craddock asked if Downey was active in theUnion. Downey said that she was and asked about her loan.Craddock replied that those who were more deserving andloyal to the Company would get the loans. Downeycommented that she didn't know anyone who was moredeserving than she. Following this conversation withCraddock, Foreman Bryant came to Downey and said thathe had heard that Downey was dissatisfied with the moneycoming out of her pay for dues and told her that if shewanted to get out of the Union she should let him know.Some weeks later Downey went to Bryant to say she haddecided to get out of the Union. Bryant told Downey tocome to the office with him. There, the office girl dictatedand Downey wrote down a statement which she signed andgave to the office girl. Some time later the Companystopped deducting union dues from Downey's pay.Dolly Lemon, who had worked next to Downey in thepacking department, testified that she had overheardForeman Bryant tell Downey that if she wanted to get outof the Union she should speak to him about it. Lemon toldof a time in June 1969 when she was called to the officeabout two doctors' bills which she owed. Lemon signed anagreement permitting the Company to deduct $5 each weekfrom her pay which would be applied to those bills. At thesame time Paymaster Reynolds handed Lemon anotherpaper and asked if she wanted to sign to get out of theUnion. Reynolds pointed out that with the $5 for duescoming out of her pay the total deduction would now be$10. Lemon refused to sign the withdrawal and Reynoldstook back the proffered paper.Respondent offered no evidence to contravene themeaning ofthe Act. 48DECISIONSOF NATIONALLABOR RELATIONS BOARDtestimony summarized above. Accordingly, I find that theCompany, at Lynchburg, violated Section 8(a)(1) of the Actby inducing "employees . . . to revoke and unlawfullyassisted them in revoking the authorizations given by suchemployees to the Union authorizing the Union to representthem for the purpose of collective bargaining"38 andauthorizing the checkoff of union dues from their pay.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Company set forth in section III,above,occurring in connection with the Company'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Company has engaged in certainunfair labor practices, I shall recommend that it cease anddesisttherefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that the Respondent unlawfully dischargedJohn R. Smith, Margaret B. Smith, Mary R. Powell, DianaW. Bacon, and Paul J. Chapman, and prior thereto engagedina course of harassment against those employeesincluding the issuance of disciplinary warnings and layoffs,I shall recommend that Respondent be ordered to reinstatethe named employees to their former positions or, if thosepositionsno longer exist, to substantially equivalentpositions without prejudice to their seniority and otherrights and privileges and to make them whole for any loss ofpay they may have suffered as a result of Respondent'sunlawful conduct, including losses suffered during periodsof unlawfully imposed disciplinary layoffs, and to expungefrom company records the warnings issued to saidemployees. Backpay shall be computed in the manner setforth in F.W.Woolworth Company,90 NLRB 289, withinterest added thereto in the manner set forth inIsisPlumbing & Heating Co.,138 NLRB 716.40Upon the foregoing findings of fact and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.Craddock-Terry Shoe Corporation is an employerengaged in commercewithin the meaning of Section 2(6)and (7) of the Act.asAmendedConsolidated Complaint, par. VI (d).40As the hearing closed I asked the parties to file briefs and "to devotesome attentionon the question of remedy to the matterof interest to beleviedon backpay. . Specifically, the Isis formula which the Board hasapplied to date providedfor six percent interest.In view of the risinginterest rate in the nationaleconomy and the problems ofinterest on smallloans,particularlyfor wage earners,Ibelievethatexaminationshould begiven to thepossibilitythat interest higher than six percent mightproperlybe payable on backpay due. And I would ask that theparties include asection on this in their briefs."Respondent'sbrief contained a thoughtfulanalysis and argumentagainst such an increase in interest rateon backpay. The only reference tointerest inGeneral Counsel's brief was a requestfor "back pay at six2.TextileWorkers Union of America, AFL-CIO, is alabor organization within the meaning of Section 2(5) of theAct.3.By engaging in certain described conduct referred tohereinabove in section III, B 2 and 5, C 1, and D, hereof,Respondent interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed to them inSection 7 of the Act, and thereby engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.By engaging in the conduct described in section III, B3, 4, 5, and 6 and C 1, hereof, Respondent discriminatedagainst John R. Smith, Margaret B. Smith, Mary R. Powell,Diana W. Bacon, and Paul J. Chapman in regard to theterms and conditions of their employment, in order todiscourage activities protected by Section 7 of the Act, andthereby engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6.The Respondent has not committed other unfairlabor practices as alleged in the complaint.RECOMMENDEDORDER41The Respondent, Craddock-Terry Shoe Corporation, itsofficers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Questioning employees concerning their unionactivities and opinions; soliciting employees to revoke theirunion dues checkoff authorizations; soliciting employees torevoke their designation of the Union as their bargainingrepresentative; or in any other manner interfering with,restraining, or coercing employeesin the exerciseof rightsguaranteed by the Act.(b) Discouraging membership in the Union, or any otherlabor organization, by discriminating against employees inregard to the terms and conditions of their employment.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Offer to John R. Smith, Margaret B. Smith, Mary R.Powell, Diana W. Bacon, and Paul J. Chapman immediateand full reinstatement to their former positions or, if thosepositionsno longer exist, to substantially equivalentpositions,without prejudice to their seniority and otherrights and privileges, and make them whole for any loss ofearningsthey may have suffered by reason of Respondent'sdiscrimination against them as set forth in the section ofthis Decision entitled "The Remedy."(b)Notify John R. Smith, Margaret B. Smith, Mary R.Powell, Diana W.Bacon,and Paul J. Chapman if presentlypercent for the layoff suffered by Powell " The Charging Party did not filea brief. In theabsence of interestby either the General Counsel or theUnion in exploringthe appropriateness of the present level of interestlevied,Ido not believe it behooves me to delay issuanceof thisDecision toundertakethe studyneeded to develop the background requiredfor such achange.41 In the event no exceptionsare filedas provided by Section 102.46 oftheRules andRegulationsof the National LaborRelations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 102.48 of the Rules and Regulations, beadopted by the Boardand become its findings, conclusions, and order, andall objectionsthereto shall be deemed waivedfor allpurposes, CRADDOCK-TERRY SHOE CORP.49serving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge fromthe Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Recommended Order.(d) Post at its Chase City, F'armville, and Lynchburg,Virginia, plants copies of the attached notice marked"Appendix."42 Copies of said notice, on forms provided bythe Regional Director for Region 5, after being duly signedby the Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 5, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith 43IT IS FURTHER ORDERED that the Amended ConsolidatedComplaint be dismissed insofar as it alleges unfair laborpractices not found herein.42 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board."43 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read-"Notify saidRegional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas takento comply herewith "APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTinterrogateemployeesconcerning theirunion activities and opinions in a manner violative ofSection 8(a)(1) of the Act.WE WILL NOT solicit our employees to revoke theirunion authorizations or assist them in doing so.WE WILL NOTSolicit our employees to revoke theirunion dues checkoff authorizations or assist them indoing so.WE WILL NOT issue disciplinary warnings or layoffsto employees because of their union activity.WE WILL expunge from company records disciplinarywarnings issued to employees because of their unionactivity.WE WILL offer John R. Smith, Margaret B. Smith,Mary R. Powell, Diana W.Bacon,and Paul J.Chapman their jobs back with backpay and payMargaret B. Smith and Mary R. Powell the wages theylost while they were discriminatorily laid off.WE WILL notify John R. Smith, Margaret B. Smith,Mary R. Powell, Diana W. Bacon, and Paul J.Chapman if they are presently serving in the ArmedForces of the United States of their right to fullreinstatement upon application as provided by law,after discharge from the Armed Forces.All of our employees are free to become or remain, orrefrain from becoming or remaining, members of theTextileWorkers Union of America, AFL-CIO, or anyother labor organization.DatedByCRADDOCK-TERRY SHOECORPORATION(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,Federal Building, Room 1019, Charles Center, Baltimore,Maryland 21201, Telephone 301-962-2822.